Citation Nr: 0122046	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  99-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 RO decision which denied the 
appellant VA benefits on the basis that her deceased spouse 
had no recognized military service with the Armed Forces of 
the United States. 

In June 2001, the appellant and her son appeared and 
testified at a hearing at the RO before the undersigned 
Member of the Board (i.e., Travel Board hearing).


FINDING OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for the deceased spouse of the 
appellant for purposes of entitlement to VA benefits for the 
appellant has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a letter dated in July 1997, the appellant requested an 
application for Dependency and Indemnity Compensation (DIC) 
benefits.  She alleged that she was the spouse of a deceased 
veteran who had service in the Philippine Commonwealth Army 
under the command of the United States Armed Forces in the 
Far East (USAFFE).  She stated that before he died her spouse 
informed her that he served in the "83rd Co. MPC" under the 
command of a U.S. Army colonel.  

In an August 1997 letter, the RO requested the appellant to 
submit a military discharge certificate or other acceptable 
evidence of military service on which her claim for VA 
benefits was based.  She was informed that she may request 
proof of service from the Philippine Veterans Affairs Office 
or the Nonrecurrent Records Branch, Office of the Adjutant 
General, GHQ, in Camp Aguinaldo, Quezon City.  She was also 
informed that guerrilla service was limited to those 
recognized and listed on the guerrilla roster.  

In an August 1997 letter, the appellant responded to the RO's 
request for evidence of her spouse's military service by 
submitting three records.  One record, dated in May 1971, was 
an extract (Special Order Number 269) supplied by General 
Headquarters of the Armed Forces of the Philippines (AFP), 
reflecting that the appellant's spouse will have completed 30 
years of service with the AFP, from January 1937 to June 1937 
and from December 1941 to June 1971.  Another record, dated 
in June 1971, was a letter from the Office of the President 
of the Philippines, approving the retirement of the 
appellant's spouse from active service in the AFP, effective 
in June 1971.  Another record, dated in August 1991, was a 
certificate supplied by General Headquarters of the AFP, 
affirming that the appellant's spouse had service in the AFP 
from January 1937 to June 1937, was inducted into the USAFFE 
on December 13, 1941 and released from active duty on July 
17, 1946 (from "1 Co. 9, 83rd Co. MPC MZ (PA)"), and had 
additional service in the AFP from July 18, 1946 to June 
1971.  

In January 1998, the RO received the appellant's application 
for DIC, death pension, and accrued benefits by a surviving 
spouse (VA Form 21-534).  On the application form, she 
reported her spouse had active service in the USAFFE, 
specifically "I" Co., 3rd Bn., 103rd Inf. Regt., from 
December 1941 to September 1945.  

In February 1998, the RO requested the United States Army 
Reserve Personnel Center (ARPERCEN) to furnish information 
concerning the alleged military service of the appellant's 
spouse with the USAFFE from December 1941 to September 1945.  

In an April 1998 letter, the RO requested the appellant to 
furnish medical records in connection with her claim for DIC 
benefits.  The RO also requested she provide a death 
certificate for her spouse, a public record of her marriage, 
and her date of birth.  In a June 1998 letter to the 
appellant, the RO reiterated its request for records.  

In July 1998, the RO received from the appellant an affidavit 
from her mother attesting that the appellant was born in 
April 1934, her certificate of marriage (dated in June 1953), 
records from Madonna General Hospital of treatment of the 
appellant's spouse in September 1994, and a death certificate 
of her spouse (dated in September 1994).  (Later, in January 
1999, the RO again received such information from the 
appellant, along with additional records of medical treatment 
of the appellant's spouse dated in 1990.)  

In October 1998, the RO made a second request of ARPERCEN to 
furnish information concerning the alleged military service 
of the appellant's spouse with the USAFFE from December 1941 
to September 1945.  

In March 1999, the RO received a reply, dated in February 
1999, from ARPERCEN, certifying that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In a March 1999 letter, the RO notified the appellant of its 
decision to deny her entitlement to VA benefits on the basis 
that her spouse did not have valid military service in the 
Armed Forces of the United States in order to be eligible for 
VA benefits.  The RO informed the appellant that the law 
required that basic eligibility to VA benefits be established 
only upon verification of valid military service by the U.S. 
Army Reserve Personnel Center, which had conducted a search 
but failed to find evidence that her spouse served as a 
member of the Commonwealth Army of the Philippines, including 
the recognized guerrillas, in the service of the Armed Forces 
of the United States.  The RO listed the evidence in the file 
which it considered in reaching its decision.  

In March 1999, the RO received a reply, dated in March 1999, 
from ARPERCEN, certifying that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In July 1999, the RO received the appellant's letter 
expressing her disagreement with its decision to deny her VA 
benefits.  She contended that according to the available 
records on file at the "Assistant Constabulary Adjutant" 
her spouse had served with the USAFFE ("83rd Co., MPC") from 
December 1941 to July 1946.  In support of her statement, the 
appellant submitted a statement of service issued by the 
Headquarters of the Philippine Constabulary, dated in March 
1971.  The statement reflected the dates of military service 
of the appellant's spouse, to include a statement that he was 
inducted into the USAFFE on December 13, 1941 and released 
from active duty on July 17, 1946.

In July 1999, the appellant submitted copies of her spouse's 
military retirement card, identifying him as a member of the 
AFP Retired Veterans Association.  The card indicates that he 
had entered service in December 1941.  

In August 1999, the RO issued the appellant a statement of 
the case, wherein it affirmed the decision to deny VA 
benefits, explained the evidence used in making the decision, 
listed the laws and regulations pertinent to the decision, 
and furnished reasons and bases for the decision.  

In November 1999, the RO received the appellant's substantive 
appeal (VA Form 9) in which she reiterated that she was 
entitled to VA benefits on the basis of her spouse's military 
service with the United States Armed Forces.  

In December 1999, the RO received a reply, dated in November 
1999, from ARPERCEN, certifying that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

In a June 2001 memorandum, the RO noted that ARPERCEN 
certified that the appellant's spouse had no valid military 
service in the Armed Forces of the United States and that 
documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO noted that the Philippine government had 
its own regulations and laws which permitted recognition of 
military service not recognized by the U.S. Army and that 
such findings were not binding on ARPERCEN.  

At a June 2001 Travel Board hearing, the appellant, with the 
help of her son and an interpreter, testified that her spouse 
had legitimate Philippine Army service with the 83rd MBC 
which was continuous from 1941 to 1971; that he served with 
the Commonwealth Army, with the USAFFE, and under the 
Philippine Constabulary; and that she was entitled to VA 
benefits based on his military service.  

II.  Analysis

Under legislation adopted during the pendency of this appeal 
VA must assist claimants with the development of their 
claims, provide notice of information that is missing from an 
application for benefits, and apprise claimants of the 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).  To implement the provisions 
of this legislation, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified as amended 
at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case the appellant's claim is complete.  She has been 
apprised of the information necessary to substantiate her 
claim via the information contained in a March 1999 RO letter 
(wherein the RO denied the appellant's claim for VA benefits) 
and in the August 1999 statement of the case.  She has also 
been afforded a personal hearing in June 2001.  Furthermore, 
in her contentions, the appellant has demonstrated a 
knowledge of the evidence needed to substantiate her claim.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist and 
provide notice.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).   

The appellant claims she is entitled to VA benefits on the 
basis of her deceased spouse's military service with the 
United States Armed Forces.  The threshold question in this 
case is whether her spouse had valid service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Under the applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  In determining whether the appellant's 
spouse had any recognized active service, service in the 
Commonwealth Army of the Philippines is included, from and 
after the dates they were called into service of the Armed 
Forces of the United States.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.8(c).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(c) and (d).

An individual claiming entitlement to VA benefits on the 
basis of her spouse's military service must show by a 
preponderance of the evidence that he had active service in 
the Armed Forces of the United States.  If this burden is not 
met, the individual does not have the status of a claimant, 
and the individual is not entitled to the benefit of the 
doubt in resolving factual issues.  If the individual does 
not submit acceptable evidence of service (i.e., a document 
issued by the service department containing needed 
information as to length, time and character of service), VA, 
however, is obligated to request verification of service from 
the service department.  38 C.F.R. § 3.203(c); see Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Therefore, in this case the testimony 
and medical documents submitted by the appellant have no 
bearing upon the resolution of the underlying issue of 
whether there was valid military service, and such is not 
evidence which VA may accept as verification of service. 

The appellant has not submitted any United States service 
documents in support of her claim that her spouse had service 
as a member of the Philippine Commonwealth Army in the 
service of the United States Armed Forces.  To fulfill its 
duty under 38 C.F.R. § 3.203(c), VA requested verification of 
service from the service department (Army).  The certified 
responses from ARPERCEN, dated in February 1999, March 1999, 
and November 1999, all indicate the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant has not submitted 
any further information different from that previously sent 
to ARPERCEN, which would warrant an additional request for 
certification.  See Sarmiento v. Brown, supra.  

After reviewing the evidence of record, the Board finds that 
the appellant's spouse was not a veteran for VA benefit 
purposes.  The appellant has submitted documents from General 
Headquarters of the Armed Forces of the Philippines (AFP), 
the Office of the President of the Philippines, and the 
Headquarters of the Philippine Constabulary, which indicate 
that her spouse had served with the AFP in 1937 and from 
December 1941 to June 1971 and that he was inducted into the 
USAFFE in December 1941 and released from active duty in July 
1946.  However, the United States service department 
determined that he had no recognized service in the Armed 
Forces of the United States, including recognized guerrilla 
service.  As noted above, the record reflects that in 
February 1999, March 1999, and November 1999, ARPERCEN 
certified that the appellant's spouse had no qualifying 
active military service.  The record shows that the RO 
requests for verification contained search information as 
provided by the appellant.  The service department's 
determination regarding the qualifying service of the 
appellant's spouse is binding on VA.  See Venturella v. 
Gober, 10 Vet. App. 340 (1997) (only service department 
records can establish an individual's active service).  

Inasmuch as the service department's verification of the 
service is binding on VA, the Board has determined that the 
appellant has failed to establish by a preponderance of the 
evidence that her deceased spouse was a "veteran," and her 
appeal for VA benefits as his surviving spouse is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Laruan v. West, 11 Vet. App. 80 (1998) (en banc).

The appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

